IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CIARA CARLTON,
C.A. N0. K16A-05-002 WLW
Appellant, : Kent County
v.
UNEMPLOYMENT INSURANCE
APPEAL BOARD,
Appellee.

Submitted: October 4, 2016
Decided: January 5, 2017
ORI)ER
Upon an Appeal from the Decision of the
Unemployment Insurance Appeal Board.
Affz`rmea'.

Ms. Ciara Carlton, pro se

Paige J. Schmittinge_r, Esquire of the Departrnent of Justice, Wilmington, Delaware;
attorney for the UIAB.

WITHAM, R.J.

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

Appellant/Claimant Ciara Carlton has appealed a decision of` the
Unemployment Insurance Appeals Board (ref`erred to here as the “UIAB” or the
“Board”). The Board’s decision disqualified Ms. Carlton from receiving
unemployment insurance benefits. The Board based its decision on its conclusion
that Ms. Carlton voluntarily left her employment with lntegrity Staf`fing without good
cause.

In her opening brief, Ms. Carlton argues that she should receive unemployment
insurance benefits because she lef`t her job at lntegrity Staf`fing When her hours were
reduced and the travel distance was too great. She also argues (apparently for the first
time) that even though she left the job with lntegrity Staf`fing voluntarily, she should
still be entitled to unemployment insurance benefits based on her earlier employment
with another company.

The Court has reviewed Ms. Carlton’s opening brief and the record on appeal.
For the reasons explained below, the decision of the Board is AFFIRMED.

FACTS AND PROCEDURAL BACKGROUND

As required by law, this Court views the findings of the Board as conclusive
as long as they are supported by the facts and there is no fraud.l The following
summary is based upon the evidence and the Board’s written findings.

Ms. Carlton was sent an email by Ms. Lynn Kharouf` of lntegrity Staffing on
December 15, 2015. The email indicated that Ms. Carlton would start working at an

Amazon.com work site located in Logan Township, New Jersey the next day. The

 

1 19 Del. C. § 3323(3).

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

email indicated that she would work nine-hour shifts Fridays through Tuesdays from
5 a.m. to 2:30 p.m. and be paid at a rate of $l l.75 per hour.

The next day, Ms. Carlton received an email from lntegrity Staffing indicating
that she had been hired as a warehouse associate and providing similar information
to the earlier email.

According to Ms. Carlton’s answers on her Department of Labor Claimant
Fact-Finding form, she left work with lntegrity Staffing on Tuesday, January 12, 2016
due to a shortage of hours and increased transportation costs. Ms. Carlton went on
to say that she “also left because [she] found a new place of employment that [was]
closer to [her] home and [she was] pending work for that position.”2

A Claims Deputy with the Department of Labor issued a Notice of
Determination Which indicated that Ms. Carlton was disqualified because she had
been discharged for good cause when She resigned to accept another j ob. The Claims
Deputy considered statements from both Ms. Carlton and lntegrity Staffing.

Ms. Carlton appealed the decision to an Appeals Referee. At the hearing
before the Appeals Referee, testimony was heard from both Ms. Carlton and a
representative from lntegrity Staffing. The representative from lntegrity Staffing
testified that Ms. Carlton had “signed a resignation form and it says on there that she
found another job.”3 Ms. Carlton reiterated her answers from the Claimant Fact-

Finding form, indicating that her hours were reduced by over twenty-five percent

 

2 R. at 1.
3 R. at l5.

Ciara Carlton v. UIAB
C.A. No. K16A-05-002 WLW
January 5, 2017

because her shift length had been decreased from nine hours to three hours and finally
to two-and-a-half hours. The referee asked Ms. Carlton if she had told her employer
that her resignation was based on getting a new job:

MS. CARLTON: . . . I was pending a hiring date, but I saw I had
an interview for this job that was located in Felton, Delaware, but I was
not hired yet.

THE REFEREE: Okay. But that was the reason that you gave the
employer for resigning?
MS. CARLTON: There, yes. . . .4

According to evidence presented by lntegrity Staffing, Ms. Carlton’s hours
showed no significant decrease. Over Ms. Carlton’s five weeks with lntegrity
Staffing, her hours started around twenty-nine hours per week and remained over
thirty-four hours per week until the last week, where she worked 12.25 hours. The
employer explained this reduction by pointing out that Ms. Carlton resigned on the
Tuesday of the final week, and thus she was not paid for the whole week’s work. Ms.
Carlton stated that she was only receiving three or four hour shifts.

The Referee’s Decision modified the Claims Deputy’s determination to clarify
that Ms. Carlton voluntarily resigned and was not discharged by her employer. The
Referee affirmed the determination in all other respects, however, because Ms.
Carlton’s resignation was based on finding employment elsewhere.

Ms. Carlton appealed the decision of the Referee to the full Board. The full

Board heard her testimony and ultimately affirmed the Referee’s decision.

 

4R. at l7.

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

Ms. Carlton then filed this appeal.
STANDARD OF REVIEW
This Court reviews decisions by the Board to determine whether they are
supported by substantial evidence and free from legal error.5 “Substantial evidence
is ‘such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.”’6 This Court “does not weigh the evidence, determine questions of
credibility or make its own factual findings.”7 It merely decides “if the evidence is

”8 Absent an error of law,

legally adequate to support the agency’s factual findings.
the Board’s decision is reviewed for an abuse of discretion, and will not be disturbed
where there is substantial evidence to support its conclusions.9

The question of whether the facts behind an employee’s voluntary resignation
suffice to constitute “good cause” is a question of law, which this Court reviews de

I’lOVO.10

 

5 Mathis v. Del. River & Bay Auth., No. N11A10-002, 2012 WL 5288757, at *2 (Del. Super.
Aug. 22, 2012).

6 Bradfield v. Unemp ’t Ins. Appeal Ba'., No. Sl 1A-05-004, 2012 WL 5462844, at *l (Del.
Super. Mar. 13, 2012) (quoting Gorrell v. Div. of Vocational Rehab., No. 96A-01-001, 1996 WL
453356, at *2 (Del. Super. July 31, 1996)).

7 Annand v. Div. of Unemp ’t Ins. Appeal Ba'., No. SlOA-05-003, 2011 WL 2698620, at *l
(Del. Super. July 1, 2011) (quoting Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).

8 Bradfiela', 2012 WL 5462844, at *1 (quoting McManus v. Christiana Serv. Co., No. 96A-
06-013, 1997 WL 127953, at *l (Del. Super. Jan. 31, 1997)).

9Annana', 2011 WL 2698620, at *l ; Potter v. Dep ’t of Corr., 80 A.3d 961 (Table), 2013 WL
6035723, at *2 (Del. Nov. 13, 2013).

10 Crews v. Sears Roebuck & Co., No. N10A-08-011, 2011 WL 2083 880, at *2 (Del. Super.
May ll, 2011) (citing Dep ’t of Labor v. Unemp ’t Ins. Appeal Bd., 297 A.2d 412, 414 (Del. Super.

5

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

DISCUSSION

The Delaware General Assembly has determined that the public good requires
“the compulsory setting aside of an unemployment reserve to be used for the benefit
of persons unemployed through no fault of their own.”11 Under the law that governs
unemployment insurance, however, an individual is at least temporarily disqualified
from receiving benefits when she leaves her job voluntarily and without “good
cause,” as our law defines it.12 When an employee voluntarily leaves work, it is up
to the employee (and not her employer) to show that she had “good cause” for
voluntarily leaving her job.13

The Delaware Supreme Court has explained that courts must consider a two-
part test to decide whether an employee had “good cause” to end her employment

[G]ood cause is established where: (i) an employee voluntarily leaves
employment for reasons attributable to issues within the employer’s
control and under circumstances in which no reasonably prudent
employee would have remained employed; and (ii) the employee first
exhausts all reasonable alternatives to resolve the issues before
voluntarily terminating his or her employment14

In establishing the first part of the test, the employee must show that she is

 

1972)).
1119De1.C.§3301.
1219De1. C. § 3314(1).

13 Potter, 2013 WL 6035723, at *3 n.18 (citing Lorah v. Home Helpers, lnc., 21 A.3d 596
(Table), 2011 WL 2112739, at *2 (Del. May 26, 2011)). Stated differently, it is the claimant’s
burden to show she had good cause f`or voluntarily terminating her employment Ia'.

14 Thompson v. Christiana Care Health Sys., 25 A.3d 778, 783 (Del. 2011).

6

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

leaving for “such cause as would justify one in voluntarily leaving the ranks of the
employed and joining the ranks of the unemployed.”15 A “substantial reduction” in
hours will be enough to establish good cause if it is a “substantial deviation from the
original employment agreement.”16 Of course, when an employee accepts a job on
the understanding that a job is seasonal, that no particular number of hours are
guaranteed, and that fewer hours are available off-season, a reduction in hours cannot
be described as a “substantial deviation from the original employment agreement.”17

To show the second part of the two-part test, an employee has an obligation to
“inform an employer of resolvable problems and to make a good faith effort to
resolve them before simply leaving.”18 That means an employee has to “bring the
problem to the attention of someone with the authority to make the necessary
adjustments, describe the problem in sufficient detail to allow for resolution, and give
the employer enough time to correct the problem.”19

In Ms. Carlton’s case, the Board found that the reason she gave lntegrity

Staffing for her resignation was that she found a new job. lt does not matter that Ms.

 

15 Id. at 782 (quoting O’Neal ’s Bus Serv., Inc. v. Emp’t Sec. Comm ’n, 269 A.2d 247, 249
(Del. Super. 1970)).

16 Crews, 2011 WL 2083 880, at *2 (quoting Performance Shop v. Unemp ’t Ins. Appeal Bd.,
No. 84A-MR-31, 1985 WL 188974, at *1 (Del. Super. Feb. 25, 1985)).

17 Molinaro v. Unemp’t Ins. Appeal Ba’., No. 03A-10-002, 2004 WL 2828048, at *2 (Del.
Super. May 14, 2004).

18 Thompson, 25 A.3d at 784 (quoting Sandefur v. Unemp’t Ins. Appeals Bd., 1993 WL
389217, at *4 (Del. Super. Aug. 27, 1993)).

19 Id. at 785 (quoting Calvert v. State, 251 P.3d 990, 1001-02 (Alaska 2011)).

7

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

Carlton did not eventually get that new job. What mattered was the reason she gave
to lntegrity Staffing. Because the Board’s decision was based on the evidence,
including Ms. Carlton’s own statements on the Claimant Fact-Finding form, her
admissions at the hearings, and records provided by her, this Court is bound to accept
it.

Having accepted the facts as found by the Board, this Court agrees with the
Board’s legal conclusion that getting a new job is not “good cause” under our law.
Getting a new job is not “good cause” because it cannot be attributed to an issue
within the employer’s control. Instead, it lies entirely within an employee’s control
to decide whether to get a new job.

The Court notes that even if the facts were different-if, for example, Ms.
Carlton really resigned because of the reduction in her hours-the Board’s decision
would be justified. Under that circumstance, the Board could have found (l) that the
reduction in hours did not amount to a “substantial deviation from the original
employment agreement” given the seasonal nature of holiday shipping and (2) that
Ms. Carlton has not shown that she brought the reduction in hours to anyone’s
attention before simply resigning. The Court, however, does not need to go that far.
The Board’s factual finding is supported by the evidence, its legal conclusion is
correct, and the Court accepts it without any changes.

Because Ms. Carlton voluntarily resigned without “good cause” as our law
defines it, the Board rightly disqualified her from receiving benefits as required by
19 Del. C. § 3314(1).

Ciara Carlton v. UIAB
C.A. No. Kl6A-05-002 WLW
January 5, 2017

This Court cannot consider Ms. Carlton’s new argument that her old job with
Children’s Choice, Inc. qualified her for unemployment benefits. The Court can only
consider the record on appeal, not new arguments that were never made to the Board

in the first place.20

 

CONCLUSION
The decision of the Unemployment Insurance Appeal Board is AFFIRMED.
IT IS SO ORDERED.
/s/ William L. Witham, Jr.
Resident Judge
WLW/dmh

 

20 Super. Ct. Civ. R. 72(g).